Opinion by
Mr. Justice Moore.
*449The record presents two questions for consideration: (1) Did the county court have jurisdiction of the subject matter and persons of the interested parties at the time it attempted to increase the assessment; and, if so, (2) Does the record show a judgment unimpeachable upon a direct attack?
1. The first question suggested requires an examination of the statute prescribing the duties of the assessor, board of equalization, and county court in the matter of returning the assessment roll and equalizing the assessment. The law requires the assessor to assess all the taxable property within his county and return the roll thereof to the county clerk on or before the first Monday in September, (Hill’s Code, § 2752,) and it is made the duty of the county judge, county clerk, and assessor, as a board of equalization, to meet on the last Monday in August, and, if necessary, to. continue in session one week, for the purpose of examining and correcting the assessment roll and equalizing the assessment: Code, §§ 2760, 2778. And, to guard against the possible contingency of lack of time, the statute provides that the county court shall at its term in September in each year complete the equalization, (Code, § 2782,) but if the assessor is unable to complete the assessment by the last Monday in August the county court may at any regular term thereof, prior to the first Monday of September, extend the time for returning the assessment roll to a day certain, not later than the first Monday in October: Code, §§ 2752, 2777. It is also made the duty of the assessor to give three weeks’ public notice of the meeting of the board of equalization prior to the date of returning the roll, (Code, §§ 2760, 2777,) and, if the *450board is unable to complete the equalization during the week in which it is required 'to meet, it shall be the duty of the county court “at its next term thereafter sitting to transact county business,” to complete such examination and correction, in the same manner and with like effect as the board of equalization is required to do: Code, § 2781. The record shows that the county court, on July seventeenth, eighteen hundred and ninety-three, at a regular term thereof, made an order extending the time for the return of the assessment roll to the first Monday in October, at which time, the roll having been returned, the board of equalization met pursuant to the assessor’s notice, and continued in session one week; but being unable to complete its labors within that time, the roll was submitted to the county court for final equalization, and that on October twelfth the court increased the plaintiffs’ assessment. The plaintiffs contend that, the court having at its regular session in September, adjourned to the ninth of October, when it convened on the latter date its session was a continuation of the September term, and not its “next term” after the meeting of the board of equalization, and hence the county court was at that time powerless to equalize or correct the assessment roll, and had no authority to do so until the next regular term after the September term.
The point for which the plaintiffs contend demands an examination of the terms of the county court required to be held in Douglas County and a definition of the word “term” as applied to a session thereof. The terms of said court, appointed by law, are held on the first Monday in January, March, May, July, September, and November, (Hill’s Code, § 2335,) and a term may also be held at such other times as the court *451in term or the county judge in vacation may appoint: Code, § 899. In Tompkins v. Clackamas County, 11 Or. 364 (4 Pac. 1210), it was held that when the statute referred to the terms of a county court, it meant the regular terms prescribed by law, and not the special terms appointed by the court or judge thereof. This opinion was rendered in the construction of a statute under the authority of which the county court of Clackamas County sought to establish a county road across the plaintiffs premises, and, the proceedings taken being for the purpose of appropriating private property to a public use, the court very properly construed the statute strictly. The commencement of every term is fixed by statute, and the end by the final adjournment for that term, so that, if it should sit pursuant to an order of adjournment made and entered upon the record in term time, it would not bo another session of the court, but a continuation of the statutory term, and this is the case whether the adjournment be from one day to the next or for a longer period (Bronson v. Schulten, 104 U. S. 410,) and hence it follows that when the county court met on October ninth, pursuant to the adjournment of September eleventh, it was a continuation of the September term, and, if the statute is to be construed strictly, not its next term after the meeting of the board of equalization.
Every citizen owes a duty to the state to bear a just proportion of its burdens, and if the assessor should undervalue his property or omit a part thereof assessable for general taxation, he has no just cause for complaint if a board of equalization or county court adds thereto or increases the value placed upon it by the officer chosen for that purpose. The duty of supporting the state being incumbent upon the cit*452izen in proportion to Ms taxable property, the right to equalize the measure of his burden must be in the state, which, in the interest of the citizen, delegates this power to the board of equalization, and, if not completed by it within a given time, then to the county court for final equalization. It is presumed that official duty has been regularly performed, (Hill’s Code, § 776, subdivision 15,) and, this being so, the list of property of the citizen returned by the assessor, as well as the value placed thereon, must be deemed prima fade correct, and the right of the board or court to add to the list or alter the value so ascertained being a delegated power, the measure of such power must be found in the statute conferring it. This would require the board or court, if the statute was held to be mandatory, to alter the assessment at the time and in the manner only as prescribed by law; but, as we understand the law, proceedings to equalize assessments of this character are to be construed much more liberally than an equalization of an assessment for muncipal purposes: 2 Desty on Taxation, 615. In the counties of Josephine, Curry, Coos, and Wallowa no terms of the county court are held after the first Monday in September until the first Monday in January: Code, § 2335. The county court at its term in September in each year is required to levy the county, state, and school taxes, (Code, § 2783,) and if the assessor in either of these counties should be unable to return Ms roll on the last Monday in August, and further time was granted Mm for that purpose, the county court could not, to give the statute a strict construction, equalize the assessment until the January term, if the board of equalization was unable to complete its labors within one week. The result of this would be that the county court must omit either the *453equalization or the levy of tases, and for this reason we cannot think that the legislative assembly meant by “the nest term thereafter” the nest regular term after the meeting of the board of equalization. We are strengthened in this belief from the language of section 2777, Hill’s Code, which provides that the county court, at any regular term thereof, may extend the time for the assessor to return his roll, thereby implying that all other’statutory requirements in relation to the assessment, equalization, and levy of taxes may be complied with at an adjourned term of the court. The assessment having been made to raise a public tax, there is no necessity for construing the statute strictly, and we hold that the language, “at its next term thereafter sitting to transact county business,” means at the next session of the county court after the meeting of the board of equalization.
2. The court having jurisdiction of the subject matter, obtained jurisdiction of the persons of the plaintiffs by their voluntary appearance before it, for it is a universal rule, which admits of no exception, that if the court has jurisdiction of the subject matter, a general appearance gives jurisdiction of the person, (2 Encyclopedia of Pleading and Practice, 639,) and if the record fails, as in the case at bar, to show that the appearance was special, it will be presumed to have been general: Deshler v. Foster, Morris (Iowa),*403.
3. The plaintiffs’ assessment having been entered on page 57 of the roll, they contend that it was approved by the board of equalization, and that this conclusively appears from the fact that the board altered an assessment entered on page 53 and another on page 114 thereof. This could only be so by indulging the pre*454sumption that the board of equalization began at the first page of the assessment roll, and continued to examine and correct the successive entries therein in regular order, during the week it was in session. The assessor published a notice of the meeting of the board of equalization, inviting interested taxpayers to attend its session for the purpose of having their assessment corrected; but in appearing in response thereto it cannot be presumed, or even supposed, that the persons whose names were entered on the assessment roll appeared before the board of equalization iñ the order in which their names were written or arranged by the assessor, nor does the fact that alterations were made on the roll upon pages before and after that upon which the assessment of the Douglas County Bank was entered, show that the board approved the assessment of the bank.
4. It is contended that the county court could acquire jurisdiction to alter an assessment only by means of a certificate from the board of equalization that it had not acted upon or equalized a given assessment, and no certificate of that character having been issued, the county court'had no authority to alter this assessment. The assessment roll contains a column for the “Total value of taxable property,” in which the assessor carried out the aggregate value of the several classes of property assessed. The next column to the right is entitled “As equalized by the county board,” and it must be presumed that the board of equalization entered in this column every assessment it corrected or equalized, and, no entry of that character having been made in this column opposite the assessment of the Douglas County Bank, it was apparent to the county court from the certificate made by the *455board of equalization that the plaintiffs’ assessment had not been equalized, and authorized the court to examine, correct, and equalize the same.
5. The county court having jurisdiction of the subject matter and of the persons, it only remains to be seen whether the order complained of is sufficient in form to withstand a direct attack. It will be observed that the judgment contains no recital that it appeared to the court from any evidence taken before it that the assessment complained of was incorrect, or that it should be increased; and the question is presented whether the entry of a judgment without a statement that any sum is due, or of any facts upon which it is predicated, is binding upon the parties affected thereby except in a collateral proceeding. Mr. Freeman, in speaking of the sufficiency of the journal entry of a judgment, says: “That whatever appears upon its face to be intended as the entry of a judgment will be regarded as sufficiently formal if it shows, (1) the relief granted; and (2) that the grant was made by the court in whose records the entry is written,” (Freeman on Judgments, § 50,) and in another section the same learned author says: “No particular form is required in the proceedings of the court to render their order a judgment. It is sufficient if it is final, and the party nv.\y be injured”: Freeman on Judgments, § 51. Mr. Black also says: “It is further to be noted, in connection with matters of form in judgments, that a much less degree of technicality and formality is required in the judgments of justices of the peace and other inferior courts than is exacted in respect to the judgments of courts of record”: 1 Black on Judgments, § 115. “The judgment,” says Wheeler, J., in Hamilton v. Ward, 4 Texas, 356, “raises a legal presumption *456of the truth of every material averment in the petition or motion, which can only be rebutted by a statement of facts showing the absence of proof.” And, further in the opinion, the same learned justice says: “It cannot, therefore, be a valid objection to the judgment that it does not recite the facts alleged in the motion and proved at the trial.” If there be any ambiguity therein the pleadings may be read in connection with the judgment for the purpose of explaining the uncertainty. The judgment is the final order predicated upon the prior proceedings which may always be examined in aid of and to support the judgment: 1 Black on Judgments, § 123.
The plaintiffs, under the provisions of section 2780, Hill’s Code, were served with a written notice which required them to appear before the county court, to show why their assessment of money, notes, and accounts should not be increased, and, in obedience thereto, they personally appeared for that purpose. This notice is the pleading by which the court obtained jurisdiction of the persons, and may be read in connection with the order founded thereon for the purpose of explaining the latter. An examination of the notice conclusively shows the nature of the inquiry proposed, and the order of the court based thereon is equivalent to a finding that the class of property specified in the notice and order was assessed too low, and for that reason it was the judgment of the court that the assessment thereof be increased. No board of equalization can arbitrarily increase the assessment of-a taxpayer, for to do so would be a confiscation of property; but the pleadings having in effect stated a cause of action, and an order having been made thereon, it must be presumed that sufficient evidence was adduced from which the court concluded that the *457assessment should be increased to the amount found by it. In Becker v. Malheur County, 24 Or. 217, Bean, J., in speaking of the duties of a board of equalization and the presumptions indulged in favor of its conclusions, says: “There is no provision of law of which we are aware making it the duty of the board to reduce to writing or preserve the evidence before it in the matter of the equalization of taxes, and, although it is an inferior tribunal, every presumption exists in favor of the regularity of its proceedings, after it has once acquired jurisdiction.” The judgment of the court annulling the increase in the assessment being erroneous, the judgment will be reversed and the cause remanded with instructions to dismiss the writ of review.
Reversed.